DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-71 are currently pending in the application

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-53, drawn to methods of enforcing expression, enabling binding, producing stem cells and increasing the homing and/or extravasion comprising a nucleic acid encoding an alpha 1,3- fucosyltransferase
Group II, claim(s) 54-65, drawn to a method of treating the effects of a symptom, disease or injury utilizing modified cells comprising a nucleic acid encoding an alpha 1,3-fucosyltransferase as well as a kit for treatment comprising the cells and nucleic acid
Group III, claim(s) 66-71, drawn to a method of inducing homing of a population of cells comprising providing a polynucleotide encoding a polypeptide

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of polynucleotides encoding polypeptides (i.e. glycotransferases, alpha 1,3- fucosyltransferase) administered to cells to influence E-selectin and/or L-selectin expression, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sackstein (2008. Nat Med 14(2): 181-187; IDS Reference 20 filed on 03/24/2020). 
Sackstein discloses a method of producing modified MSCs which were injected into mice (p. 184).  The MSCs were modified by introducing a host strain containing the gene encoding human FTVI for recombinant expression of human alpha 1,3-fucosyltransferase (p. 186). This resulted in the MSC native CD44 glycoform was modified into hematopoietic cell E-selectin/L-selectin ligand without detrimental effects to the cell (Abstract, p. 184-185). 
Although Groups I-III are related by the above technical feature, they are distinct. Groups I and III can have a materially different result as Group III is related to a process for enhancing the homing of various populations of cells and not just the stem cells claimed in Group I as well as ligands which can be different than the E-selectin and L-selectin recited in Group I. Groups II and III are distinct processes in that Group II comprising a method of treatment utilizing stem cells wherein alpha 1,3- fucosyltransferase is introduced the cells while Group III comprises a method of enhancing homing wherein a polypeptide of any type can be administered into a cell to influence ligands which can bind to therapeutic targets other than that of Group II. Groups I and II are distinct processes as well, as Group II’s method of treatment can be utilized with cells other than the stem cells produced in Group I.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        


/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635